TYSON, Judge.
Willie Walker was charged in two separate indictments with the unlawful sale of marijuana to one Norman Willingham, contrary to the provisions of § 20-2-70, Code of Alabama 1975, as amended. Following a jury trial, appellant was found “guilty as charged” and the trial court set sentence at three years’ imprisonment in the penitentiary for each offense, two sentences to run concurrently.
Norman Willingham testified that he was working as an undercover narcotics officer with the West Alabama Narcotics Squad in the spring and summer of 1982. He stated that he was working in the Greene County, Alabama, area in May, 1982, when he went to the residence of Willie Walker at 408 Front Street, Eutaw, Alabama on two separate .occasions. On May 7, 1982, after having the appellant pointed out to him and engaging the appellant in conversation, he was able to purchase 2.8 grams of marijuana. He stated that two weeks later, on May 21, 1982, he again went to the residence of the appellant, driving a pickup truck, and engaged the appellant in conversation. On this occasion he purchased 6.1 grams of marijuana.
After each purchase, Officer Willingham took the marijuana to State Trooper Earl Walden who marked it with his marker and Trooper Walden then delivered the marijuana to the Department of Forensic Sciences in Tuscaloosa to Mrs. Melinda Long.
Mrs. Melinda Long testified that she received two exhibits, both from Earl Walden, on May 24, 1982. She then identified each as having been analyzed by her and determined that the active ingredient was THC, tetrahydrocannabinol, which in fact, was marijuana in each case.
The appellant’s motion to exclude was overruled.
Daniel Clark testified that he had been a friend of the appellant’s for 35 to 40 years and on May 7, 1982, had taken the appellant to Boligee to go fishing with a woman named Shirley. He testified that he had done the same thing also on May 21, 1982, and that he remembered dropping the appellant off at Shirley’s house on both dates to fish.
Shirley Diane Powell testified that Willie Walker lived with his sister at 408 Front Street in Eutaw, Alabama, and that he frequently came to her home during the spring and summer to do some bream fishing and she remembered that he fished with her on May 7 and May 21, 1982.
Norman Willingham was recalled and testified that he had engaged the appellant in conversation on May 21, 1982 when he bought the marijuana, and that the appellant had told him he had been fishing that morning for catfish.
There was no exception to the oral charge of the court.
I
The sole issue on appeal concerns whether or not the State of Alabama presented a prima facie case of the sale of marijuana in this cause.
We hold that the State of Alabama did properly present a prima facie case of the sale of the marijuana in question by the appellant, Walker, to the undercover officer, Willingham. Sterling v. State, 421 So.2d 1375 (Ala.Crim.App.1982) and authorities therein cited; Slaughter v. State, 411 So.2d 819 (Ala.Crim.App.1982) and Radney v. State, 342 So.2d 942 (Ala.Crim.App.1977) cert. denied, 342 So.2d 947 (Ala.1977).
We find this record to be free of error. The judgment of the trial court is due to be and the same is hereby affirmed.
AFFIRMED.
All the Judges concur.